AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into by and between Mitcham Industries, Inc., a Texas corporation (the
“Company”), and Billy F. Mitcham, Jr. (“Executive”), effective as of
September 8, 2015 (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, Executive and the Company previously entered into that certain
Employment Agreement, dated as of January 15, 1997 (the “Prior Agreement”);

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
Company participates in a changing and challenging market segment;

WHEREAS, the parties desire to enter into this Agreement to provide incentives
to Executive to ensure the development and implementation of a new strategic
plan for the future of the Company including the identification of, appointment
of and transition to a new President and Chief Executive Officer of the Company;
and

WHEREAS, this Agreement supersedes and replaces the Prior Agreement in its
entirety.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Employment. During the Employment Period (as defined in Section 4), the
Company shall employ Executive, and Executive shall serve, as President and
Chief Executive Officer of the Company (“CEO”) and in such other similar
position or positions as may be reasonably assigned by the Board from time to
time, including positions with respect to any direct or indirect subsidiary of
the Company. In the event a new CEO is appointed during the Employment Period,
Executive shall remain employed pursuant to this Agreement as CEO Emeritus and
Founder. During the Employment Period the Company will take all reasonable
actions as customary to provide for the nomination of Executive as a member of
the Board.

2. Duties and Responsibilities of Executive.

(a) During the Employment Period, excluding any periods of Disability as defined
in this Agreement, vacation and sick leave to which Executive is entitled,
Executive shall devote Executive’s full business time, attention and reasonable
commercial efforts to the business of the Company and, as applicable, its direct
or indirect subsidiaries (the Company and its direct or indirect subsidiaries
are collectively referred to herein as the “Company Group”), as may be requested
by the Board from time to time. In Executive’s capacity as President and CEO,
Executive shall have the duties, responsibilities and authorities customarily
associated with the positions of President and CEO in a company the size and
nature of the Company. Should Executive become CEO Emeritus and Founder, he will
have such authorities and responsibilities as the Board may reasonably assign
and which are customarily associated with executive level duties. The Company
acknowledges that Executive may, from time to time, perform his duties under
this Agreement from his residence or other location away from the Company’s
offices provided such alternate location does not materially impede the
performance of Executive’s duties and responsibilities under this Agreement.
Executive may, without violating this Agreement, (i) as a passive investment,
own securities in such form or manner as will not require any significant
services by Executive in the operation of the entities in which such securities
are owned; (ii) engage in charitable and civic activities (including service on
civic or charitable boards or committees); (iii) deliver lectures, fulfill
speaking engagements or teach at educational institutions; or (iv) with the
prior written consent of the Board, engage in other personal activities and
passive investment activities, in each case, so long as such interests or
activities do not interfere with Executive’s ability to fulfill Executive’s
duties and responsibilities under this Agreement and are not inconsistent with
Executive’s obligations to the Company Group or competitive with the business of
the Company Group.

(b) The obligations described in this Agreement are in addition to, and not in
lieu of, the fiduciary duties, including duties of loyalty and disclosure,
Executive owes each member of the Company Group under statutory and common law.

3. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay to
Executive an annualized base salary of $481,525 (the “Base Salary”) in
consideration for Executive’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for similarly situated employees as may exist from time to
time, but no less frequently than monthly. The parties acknowledge that the
amount of the Base Salary as just stated is based on a reduction of 15% applied
to the salary of Executive and other senior executives of the Company prior to
the Effective Date. The parties agree that if at any time during the Employment
Period, the Company reinstates all or any part of that salary reduction for any
of the other senior executives of the Company (other than in connection with
merit-based increases for such other senior executives), the reinstatement shall
be applied to increase the Base Salary in the same manner the reinstatement is
applied to such other senior executive(s). The Base Salary shall not be
decreased, other than with Executive’s prior written consent, and subsequent
increases and the term “Base Salary,” as utilized in this Agreement shall refer
to Base Salary as so increased. Notwithstanding anything in this Agreement to
the contrary, amounts paid to Executive under the Company’s short-term
disability or sick leave plan or policy shall reduce dollar for dollar the
amount of Base Salary otherwise payable to Executive.

(b) Annual Bonus. In addition to Annual Base Salary, Executive may be awarded,
for each fiscal year or portion thereof during the Employment Period, an Annual
Bonus (the “Annual Bonus”). The Annual Bonus will be subject to a combination of
financial, operational and individual performance goals to be established by the
Compensation Committee of the Board. The Annual Bonus payable (upon achievement
of the performance metrics) will be targeted at 100% of Base Salary (the “Target
Annual Bonus”), up to a maximum of 200% of Base Salary. Achievement of threshold
performance will result in an Annual Bonus equal to 50% of Base Salary.
Achievement below threshold performance will result in no Annual Bonus. The
Annual Bonus shall be paid in accordance with normal Company policy for annual
bonus payments to its senior executives that results in payment during the
fiscal year following the fiscal year of the performance period but no later
than 180 days following the end of the fiscal year of the performance period.

(c) Equity Awards. In consideration for Executive entering into this Agreement,
(i) as soon as administratively practicable on or following the Effective Date,
but no later than 60 days following the Effective Date, the Board and the
Company shall grant Executive an option to purchase 65,000 shares of the
Company’s common stock, par value $.01 per share, (“Common Stock”) with a per
share exercise price equal to the greater of $5.00 or the fair market value of
the Common Stock (as determined pursuant to the Mitcham Industries, Inc. Amended
and Restated Stock Awards Plan (the “Stock Awards Plan”)) on the date of grant
of such option (the “Year One Option”), and (ii) on May 2, 2016, and subject to
Executive’s continued employment with the Company through such date (except as
provided in Section 7(f)(ii)(D)), the Board and the Company shall grant
Executive an additional option to purchase 100,000 shares of the Company’s
Common Stock with a per share exercise price equal to the greater of $5.00 or
the fair market value of the Common Stock (as determined pursuant to the Stock
Awards Plan) on the date of grant of such option (the “Year Two Option”).
Subject to Executive’s continued employment with the Company (except as
otherwise provided in Section 7(f)(ii)(C)), the Year One Option will become
exercisable in substantially equal installments on the first, second and third
anniversaries of the Effective Date. Subject to Executive’s continued employment
with the Company (except as otherwise provided in Section 7(f)(ii)(C)), the Year
Two Option will become exercisable in substantially equal installments on May 2,
2017, May 2, 2018, and the last business day preceding the third anniversary of
the Effective Date. The options will be granted pursuant to and will be subject
to the terms and conditions of the Stock Awards Plan and the agreements
evidencing such awards. In addition, during the Employment Period Executive will
be eligible to receive such equity awards as may be determined and awarded in
the discretion of the Compensation Committee of the Board.

(d) Termination Payment. On the first regular pay date following the end of the
Term but not later than 30 days following the last day of the Term, unless
earlier paid pursuant to Section 7, Executive will receive a single lump sum
payment, less applicable withholding, equal to $350,000 (the “Termination
Payment”). For purposes of clarity, Executive will be entitled to receive the
Termination Payment either pursuant to this Section 3(d) or pursuant to
Section 7 but not both. The Termination Payment may be paid in cash or shares of
Common Stock issued in a transaction registered under the Securities Act of
1933, as amended, as elected by the Compensation Committee of the Board and
subject to applicable law and the rules of the Nasdaq Stock Market. The number
of such shares will be determined by dividing the Termination Payment by the
closing price of the Common Stock on the last trading day preceding the date the
Company takes all actions necessary and appropriate to issue the shares of
Common Stock.

4. Term of Employment. The term of this Agreement shall be for the period
beginning on the Effective Date and ending on the third (3rd) anniversary of the
Effective Date (the “Term”). Notwithstanding any other provision of this
Agreement, Executive’s employment pursuant to this Agreement may be terminated
at any time in accordance with Section 7. The period from the Effective Date
through the last day of the Term or, if sooner, the termination of Executive’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

5. Business Expenses. Subject to Section 24, the Company shall reimburse
Executive for Executive’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Executive’s duties under this Agreement
so long as Executive timely submits all documentation for such reimbursement, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Executive’s taxable year following the taxable year in which the
expense is incurred by Executive). In no event shall any reimbursement be made
to Executive for such expenses incurred after the date of Executive’s
termination of employment with the Company. Executive is not permitted to
receive a payment in lieu of reimbursement under this Section 5.

6. Benefits.

(a) Benefit Plans. During the Employment Period, Executive shall be eligible to
participate in the same benefit plans and programs in which other similarly
situated Company employees are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time,
including but not limited to health and welfare benefits, life and accidental
death and dismemberment insurance and the Company’s 401(k). The Company shall
not, however, by reason of this Section 6(a), be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such plan or
policy, so long as such changes are similarly applicable to similarly situated
Company employees generally. The Company currently maintains a Protected Term
Life Insurance Policy providing for an amount of coverage equal to approximately
$138,000 (the “Term Policy”). During the Employment Period, the Company will
continue to pay the annual premiums under the Term Policy.

(b) Vacation. During the Employment Period, Executive shall be entitled to
accrue vacation in accordance with the Company’s vacation policies (which
accrual will be no less than six weeks’ vacation per annum (prorated for partial
years)), which shall be taken pursuant to the Company’s vacation policies, as in
effect from time to time. Executive acknowledges and agrees that any unused
vacation will be forfeited at the end of each calendar year; provided, however,
to the extent the Company adopts a vacation policy applicable to employees
generally following the Effective Date, Executive will be subject to that
vacation policy instead of the vacation policy described in this sentence.

(c) Office and Support Staff. During the Employment Period, Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance to the extent needed to
fulfill his corporate responsibilities.

7. Termination of Employment.

(a) Company’s Right to Terminate Executive’s Employment for Cause. The Company
shall have the right to terminate Executive’s employment hereunder at any time
for “Cause.” For purposes of this Agreement, “Cause” shall mean any of the
following events other than due to Disability or medical condition protected by
law:

(i) Executive’s final conviction of a felony crime (after exhausting all
appeals) that enriched Executive at the expense of the Company;

(ii) a material breach by Executive of a material fiduciary duty owed to the
Company resulting in substantial financial harm to the Company;

(iii) or a material breach by Executive of any of the covenants made by him in
Sections 9 and 10 hereof; or

(iv) Executive’s willful failure or refusal to perform Executive’s obligations
pursuant to this Agreement or to follow any reasonable directive from the Board
(as opposed to unsatisfactory performance), as determined by the Board (sitting
without Executive) and in either case resulting in substantial financial harm to
the Company; provided, however, that if Executive’s actions or omissions as set
forth in this Section 7(a)(iv) are of such a nature that they may be cured, such
actions or omissions must remain uncured 30 days after the Company or the Board
has provided Executive written notice providing the details of such willful
failure or refusal and requesting Executive to cure such actions or omissions.

(b) Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Executive’s employment for convenience at any time and for
any reason, or no reason at all, upon advance written notice to Executive.

(c) Executive’s Right to Terminate for Good Reason. Executive shall have the
right to terminate Executive’s employment with the Company at any time for “Good
Reason.” For purposes of this Agreement, “Good Reason” shall mean:

(i) a material diminution in Executive’s Base Salary;

(ii) a material breach by the Company of any of its covenants or obligations
under this Agreement; provided, however, any reduction in Executive’s authority
or duties or the reassignment of any of Executive’s duties due to Executive’s
incapacity during any medical leave of Executive or pursuant to Executive’s
transition from President and CEO to CEO Emeritus and Founder will not
constitute “Good Reason;” or

(iii) the relocation of the geographic location of Executive’s principal place
of employment by more than 35 miles from the location of Executive’s principal
place of employment as of the Effective Date.

Notwithstanding the foregoing provisions of this Section 7(c), any assertion by
Executive of a termination of employment for Good Reason shall not be effective
unless all of the following conditions are satisfied: (1) the condition
described in the foregoing clauses of this Section 7(c) giving rise to
Executive’s termination of employment must have arisen without Executive’s
consent; (2) Executive must provide written notice to the Company of such
condition in accordance with Section 21 within 60 days of the initial existence
of the condition; (3) the condition specified in such notice must remain
uncorrected for 30 days after receipt of such notice by the Company; and (4) the
date of Executive’s termination of employment must occur within 90 days after
such notice is received by the Company.

(d) Death or Disability. Upon the death of Executive, Executive’s employment
with Company shall terminate. In addition, the Company may terminate Executive’s
employment with the Company upon Executive’s Disability. For purposes of this
Agreement, a “Disability” shall exist (i) if Executive participates at the time
of determination in a long-term disability plan or program maintained by the
Company for its employees (“LTD Plan”), upon Executive becoming eligible to
receive long-term disability benefits under the LTD Plan, or (ii) Executive does
not participate in such a LTD Plan at the time of determination, if Executive is
unable to perform the essential functions of Executive’s position, with
reasonable accommodation, due to an illness or physical or mental impairment or
other incapacity that continues, or can reasonably be expected to continue, for
a period in excess of 180 days, whether or not consecutive, during any 365-day
period. The determination of whether Executive has incurred a Disability under
the foregoing clause (ii) will be made in good faith by the Board and the period
of 180 days will not include any period preceding the Effective Date.

(e) Executive’s Right to Terminate for Convenience. Executive shall have the
right to terminate Executive’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, upon 90 days’ advance
written notice to the Company; provided, however, that if Executive has provided
notice to the Company of Executive’s termination of Executive’s employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice so long as at the time of such determination the Company pays to
Executive in a single lump sum within 15 days from the date of Executive’s
termination an amount equal to the amount that Executive would have been paid in
Base Salary had he continued to be employed through the effective date of
termination provided in Executive’s advance written notice (and, if such earlier
date is so required, then it shall not change the basis for Executive’s
termination of employment nor be construed or interpreted as a termination of
employment pursuant to Section 7(b)).

(f) Effect of Termination.

(i) If Executive’s employment hereunder terminates for any reason, Executive
shall be entitled to receive payment of: (A) Base Salary through the date of
termination, (B) Executive’s accrued and unused vacation through the date of
termination as determined in accordance with Company policy in effect at the
time of termination, provided, however, that notwithstanding such Company
policy, the amount of vacation the Executive is entitled to accrue will not be
less than six weeks per annum and the amount of vacation accrued and unused
through the date of termination will not be more than six weeks or, if greater,
the amount accrued and unused to the benefit of the Executive pursuant to the
written Company vacation policy in effect at the time of termination,
(C) subject to Sections 5 and 24, Executive’s unreimbursed business expenses
incurred through the date of termination, and (D) the Termination Payment
(collectively, the “Accrued Obligations”). All such amounts shall be paid as
soon as practicable but not later than 15 days from the date of Executive’s
termination of employment.

(ii) If Executive’s employment hereunder is terminated prior to the expiration
of the Term, either (x) by the Company without Cause pursuant to Section 7(b),
(y) by Executive for Good Reason pursuant to Section 7(c) or (z) by the Company
due to Disability or due to the death of Executive pursuant to Section 7(d),
then, in addition to the Accrued Obligations, so long as Executive (or after
Executive’s death, Executive’s executor, personal representative or heirs):
(I) executes on or before the Release Expiration Date (as defined below), and
does not revoke within the time provided by the Company to do so, which time
will not be less than seven days or greater than ten days, a release of all
claims substantially in the form attached hereto as Exhibit A, subject to any
changes required by applicable law (“Release”); and (II) abides by Executive’s
continuing obligations under any of Sections 9, 10, and 11 then Executive shall
be entitled to receive the following:

(A) an amount, less applicable withholding and without interest, equal to the
Base Salary otherwise payable to Executive for the period beginning on
Executive’s termination of employment and ending on the last day of the Term,
which shall be paid in a single lump sum on or before the date that is 60 days
after the date on which Executive’s employment terminates (the “Termination
Date”), plus an amount equal to Executive’s Annual Bonus for the fiscal year in
which Executive’s termination of employment becomes effective that would have
been payable based upon the achievement of the performance objectives
established for such year had Executive continued in employment, prorated for
the number of days Executive was employed during such fiscal year and paid at
the time annual bonus payments are made to other senior executives of the
Company (collectively, the “Severance Payment”); and

(B) continued participation for the remainder of the Term in the Company’s group
health benefit plans (including but not limited to medical, dental and vision)
at the cost for employee and spousal coverage in effect for active employees
during the period of such coverage; provided, however, in the event a
termination pursuant to this Section 7(f)(ii) occurs during the Employment
Period and following the occurrence of a “Change of Control” (as such term is
defined in the Stock Awards Plan) the health plan continuation provided pursuant
to this Section 7(f)(ii)(B) will continue through the fifth anniversary of the
Effective Date,

(C) full and immediate vesting upon such termination for all restricted stock
and restricted stock units for Company stock held by Executive immediately prior
to such termination and all restrictions thereon shall lapse upon such
termination, and all stock options for Company stock held by Executive
immediately prior to such termination shall become immediately vested and
exercisable and all such options shall continue to be exercisable for the
remainder of their original term as if Executive’s employment had not terminated
but not longer than 10 years after their original grant date, and

(D) In the event Executive’s employment was terminated by the Company without
Cause pursuant to Section 7(b) or by Executive for Good Reason pursuant to
Section 7(c), in either case, prior to May 2, 2016, Executive will also be
granted, immediately prior to such termination, the Year Two Option, which
option will be fully vested and exercisable upon grant for a term of 10 years
from the grant date of such option.

(iii) If the Release is not executed on or before the Release Expiration Date or
if Executive executes the Release and then revokes it within the time provided
by the Company to do so, then Executive shall not be entitled to any portion of
the Severance Payment. As used herein, the “Release Expiration Date” is that
date that is 21 days following the date upon which the Company delivers the
Release to Executive (which shall occur no later than seven days after the
Termination Date) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is 45 days following such delivery date.

8. Conflicts of Interest. Executive shall promptly disclose to the Board any
actual or potential conflict of interest involving Executive upon Executive
becoming aware of such conflict or potential conflict. For purposes of this
requirement, a conflict of interest shall exist when Executive engages in, or
plans to engage in, any activities, associations, or interests that conflict
with, or reasonably creates an appearance of a conflict with, Executive’s
duties, responsibilities, authorities, or obligations for and to the Company
Group. For the avoidance of doubt, the parties acknowledge that Executive’s
brother is engaged in a Business competitive with the Company and social and
family activities of Executive and his brother that are not Business-related are
not intended to be, and will not constitute, a violation of this Section 8 or
any policy of the Company regarding conflicts of interest.

9. Confidentiality. In the course of Executive’s employment with the Company and
the performance of Executive’s duties on behalf of the Company Group hereunder,
Executive will be provided with, and will have access to, Confidential
Information (as defined below) of the Company Group and confidential information
of third parties who have supplied such information to the Company Group, as
applicable. In consideration of Executive’s receipt and access to such
Confidential Information and in exchange for other valuable consideration
provided hereunder, and as a condition of Executive’s employment, Executive
agrees to comply with this Section 9.

(a) Executive agrees, both during the Employment Period and thereafter that,
except as expressly permitted by this Agreement or by directive of the Board,
Executive shall not disclose any Confidential Information to any person or
entity and shall not use any Confidential Information except for the benefit of
the Company Group. Executive acknowledges and agrees that Executive would
inevitably use and disclose Confidential Information in violation of this
Section 9 if Executive were to violate any of the covenants set forth in
Section 10. Executive shall follow all Company policies and protocols regarding
the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored). The covenants of this Section 9(a) shall apply to all
Confidential Information, whether now known or later to become known to
Executive during the period that Executive is employed or affiliated with the
Company or any member of the Company Group.

(b) Notwithstanding any provision of Section 9(a) to the contrary, Executive may
make the following disclosures and uses of Confidential Information:

(i) disclosures to other employees of or attorneys for the Company Group who in
the reasonable and good faith belief of Executive have a need to know the
information in connection with the business of the Company Group;

(ii) disclosures to customers and suppliers when, in the reasonable and good
faith belief of Executive, such disclosure is in connection with Executive’s
performance of Executive’s duties under this Agreement and is in the best
interests of the Company Group;

(iii) disclosures and uses that are approved in writing by the Board;

(iv) disclosures to a person or entity that has (x) been retained by the Company
Group to provide services to the Company Group and (y) agreed in writing to
abide by the terms of a confidentiality agreement; or

(v) disclosures for the purpose of complying with any applicable laws or
regulatory requirements or that Executive is legally compelled to make by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand, order of a court of competent jurisdiction, or similar process, or
otherwise by law; provided, however, that, prior to any such disclosure,
Executive shall, to the extent legally permissible and practicable:

(A) provide the Board with prompt notice of such requirements so that the Board
may, at its expense, seek a protective order or other appropriate remedy or
waive compliance with the terms of this Section 9;

(B) consult with the Board on the advisability of taking steps to resist or
narrow such disclosure; and

(C) cooperate with the Board (at the Company’s reasonable cost and expense) in
any attempt it may make to obtain a protective order or other appropriate remedy
or assurance that confidential treatment will be afforded the Confidential
Information; and in the event such protective order or other remedy is not
obtained, Executive agrees (1) to furnish only that portion of the Confidential
Information that is required to be furnished, as advised by written opinion of
counsel to Executive, if any, and (2) to exercise (at the Company’s reasonable
cost and expense) all reasonable efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information.

(c) Upon the expiration of the Employment Period and at any other time upon
request of the Company, Executive shall promptly surrender and deliver to the
Company all documents (including electronically stored information) and all
copies thereof and all other materials of any nature containing or pertaining to
all Confidential Information in Executive’s possession, custody and control and
shall not retain any such document or other materials. Within 10 days of any
such request, Executive shall certify to the Company in writing that all such
documents and materials have been returned to the Company.

(d) All non-public or proprietary information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by or
disclosed to Executive, individually or in conjunction with others, during the
period that Executive is employed by the Company and any other member of the
Company Group (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to any member of the Company
Group’s businesses or properties, ownership, regulatory status, products or
services (including all such information relating to corporate opportunities,
operations, future plans, methods of doing business, processes, business plans,
business practices, strategies for developing business and market share,
research, financial and sales data, pricing information, evaluations, opinions,
interpretations, acquisition prospects, vendors or suppliers, compensation paid
to employees or other terms of employment, the identity of customers or their
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.”  Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression are and shall be the sole and exclusive property of
the Company Group and be subject to the same restrictions on disclosure
applicable to all Confidential Information pursuant to this Agreement. For
purposes of this Agreement, Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of a disclosure or wrongful act of Executive or any of Executive’s
agents; (ii) was available to Executive on a non-confidential basis before its
disclosure by a member of the Company Group; (iii) is personal compensation
information, tax information, insurance information, or other similar personal
information regarding Executive, or (iv) becomes available to Executive on a
non-confidential basis from a source other than a member of the Company Group;
provided that such source is not bound by a confidentiality agreement with, or
other obligation with respect to confidentiality to, a member of the Company
Group.

(e) Nothing herein will prevent Executive from making a good faith report of
possible violations of applicable law to any governmental agency or entity or
making disclosures that are protected under the whistleblower provisions of
applicable law.

10. Non-Competition; Non-Solicitation.

(a) The Company shall provide Executive access to the Confidential Information
for use only during the Employment Period, and Executive acknowledges and agrees
that the Company Group will be entrusting Executive, in Executive’s unique and
special capacity, with developing the goodwill of the Company Group, and in
consideration thereof and in consideration of the Company providing Executive
with access to Confidential Information and as an express incentive for the
Company to enter into this Agreement and employ Executive, Executive has
voluntarily agreed to the covenants set forth in this Section 10. Executive
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, will not cause
Executive undue hardship, and are material and substantial parts of this
Agreement intended and necessary to prevent unfair competition and to protect
the Company Group’s Confidential Information, goodwill and substantial and
legitimate business interests.

(b) Executive agrees that, during the Prohibited Period, Executive shall not,
without the prior written approval of the Company, directly or indirectly, for
Executive or on behalf of or in conjunction with any other person or entity of
whatever nature:

(i) engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, which such
prohibition shall prevent Executive from, within the Market Area, (A) directly
or indirectly owning, managing, operating, joining, becoming an officer,
director, employee or consultant of any person or entity engaged in, or planning
to engage in, such Business in competition, or anticipated competition, with any
member of the Company Group, and (B) loaning money to or selling or leasing
equipment or real estate to, or otherwise being affiliated with any such person
or entity, in either case in connection with any competition or anticipated
competition in any aspect of the Business;

(ii) appropriate any Business Opportunity of, or relating to, the Company Group
located in the Market Area;

(iii) solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with the Company Group; or

(iv) solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company Group to terminate his, her or its employment or
engagement with any member of the Company Group.

(c) Because of the difficulty of measuring economic losses to the Company Group
as a result of a breach of the covenants set forth in Section 9 and in this
Section 10, and because of the immediate and irreparable damage that would be
caused to the members of the Company Group for which they would have no other
adequate remedy, Executive agrees that the Company shall be entitled to enforce
the foregoing covenants, in the event of a breach, by injunctions and
restraining orders and that such enforcement shall not be the Company’s
exclusive remedy for a breach but instead shall be in addition to all other
rights and remedies available to the Company at law and equity.

(d) The covenants in this Section 10 are severable and separate, and the
unenforceability of any specific covenant (or portion thereof) shall not affect
the provisions of any other covenant (or portion thereof). Moreover, in the
event any arbitrator or court of competent jurisdiction shall determine that the
scope, time or territorial restrictions set forth are unreasonable, then it is
the intention of the parties that such restrictions be enforced to the fullest
extent which the arbitrator or court deems reasonable, and this Agreement shall
thereby be reformed.

(e) For purposes of this Section 10, the following terms shall have the
following meanings:

(i) “Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the Company
Group for which Executive provides services or about which Executive obtains
Confidential Information during the Employment Period, which such business and
operations include any business that the Company or any other member of the
Company Group have material plans to engage in.

(ii) “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.

(iii) “Market Area” shall mean: (A) each state in the United States where, as of
the Termination Date, the Company or any member of the Company Group conducts
business; and (B) any other location within seventy five (75) miles of any
location where, as of the Termination Date, the Company or any member of the
Company Group has material plans to conduct business of which Executive is
aware.

(iv) “Prohibited Period” shall mean the Employment Period and a period of 12
months following the end of the Employment Period.

11. Ownership of Intellectual Property. Executive agrees that the Company shall
own, and Executive shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all discoveries, improvements
and inventions (whether or not patentable), works of authorship, mask works,
designs, know-how, ideas and information authored, created, contributed to, made
or conceived or reduced to practice, in whole or in part, by Executive during
the period in which Executive is employed or affiliated with the Company or any
other member of the Company Group that either (a) relate, at the time of
conception, reduction to practice, creation, derivation or development, to the
Company Group’s businesses or actual or anticipated research or development, or
(b) were developed on any amount of any member of the Company Group’s time or
with the use of any of the Company Group’s equipment, supplies, facilities or
trade secret information (all of the foregoing collectively referred to herein
as “Company Intellectual Property”), and Executive will promptly disclose all
Company Intellectual Property to the Company. All of Executive’s works of
authorship and associated copyrights created during the period in which
Executive is or has been employed or affiliated with the Company or any other
member of the Company Group and in the scope of Executive’s employment shall be
deemed to be “works made for hire” within the meaning of the Copyright Act.
Executive agrees to perform, during and after the period in which Executive is
or has been employed or affiliated with the Company or any other member of the
Company Group, all reasonable acts deemed necessary by the Company Group to
assist the Company, at the Company’s expense, in obtaining and enforcing its
rights throughout the world in the Company Intellectual Property. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and
(iii) in other legal proceedings related to the Company Intellectual Property.

12. Arbitration.

(a) Subject to Section 12(b), any dispute, controversy or claim between
Executive and the Company arising out of or relating to this Agreement or
Executive’s employment with the Company will be finally settled by arbitration
in Houston, Texas before, and in accordance with the then-existing American
Arbitration Association (“AAA”) Employment Arbitration Rules. The arbitration
award shall be final and binding on both parties. Any arbitration conducted
under this Section 12 shall be heard by a single arbitrator (the “Arbitrator”)
selected in accordance with the then-applicable rules of the AAA. The Arbitrator
shall expeditiously (and, if practicable, within 120 days after the selection of
the Arbitrator) hear and decide all matters concerning the dispute. Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony and evidence as
the Arbitrator deems relevant to the dispute before him or her (and each party
will provide such materials, information, testimony and evidence requested by
the Arbitrator), and (ii) grant injunctive relief and enforce specific
performance. The decision of the Arbitrator shall be reasoned, rendered in
writing, be final and binding upon the disputing parties and the parties agree
that judgment upon the award may be entered by any court of competent
jurisdiction; provided, however, that the parties agree that the Arbitrator and
any court enforcing the award of the Arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party. The
party whom the Arbitrator determines is the prevailing party in such arbitration
shall receive, in addition to any other award pursuant to such arbitration or
associated judgment, reimbursement from the other party of all reasonable legal
fees and costs.

(b) It is recognized and acknowledged by Executive that a breach by Executive of
the covenants contained in Sections 9, 10, and 11 will cause irreparable damage
to the Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain; and that the remedies at law for any such breach will
be inadequate. Accordingly, notwithstanding Section 12 hereof, Executive agrees
that in the event of a breach of any of the covenants contained in Sections 9,
10 and 11 in addition to any other remedy which may be available at law or in
equity, the Company will be entitled to specific performance and injunctive
relief.

(c) By entering into this Agreement and entering into the arbitration provisions
of this Section 12, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

(d) Nothing in this Section 12 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement.

13. Defense of Claims. During the Employment Period and thereafter, upon request
from the Company, Executive shall reasonably cooperate with the Company Group in
the defense of any claims or actions that may be made by or against any member
of the Company Group that relate to Executive’s actual or prior areas of
responsibility. The Company agrees to pay or reimburse Executive for all of
Executive’s reasonable travel and other direct expenses incurred, or reasonably
incurred, to comply with Executive’s obligations under this Section 13,
including, without limitation, reasonable attorney’s fees to the extent incurred
in the defense of claims or actions on behalf of a member of the Company Group
only; provided that Executive provides reasonable documentation of same and
obtains the Company’s prior approval for incurring such expenses; and provided
further that Executive’s compliance with his obligations under this Section 13
after the end of the Employment Period is subject to the Company’s payment to
Executive of a reasonable per diem fee for Executive’s services and such
services being performed at mutually agreed to and convenient times.

14. D&O Insurance and Indemnification. Executive shall be covered by any
director and officer liability insurance maintained by the Company, pursuant to
the terms of the applicable plan(s) and policy(ies), and shall receive any
indemnification protections provided by the Company, whether through the
Company’s governing documents, separate indemnity agreements or otherwise, in
each case, to the same extent as similarly situated officers and directors of
the Company. The obligations set forth in this Section shall survive termination
of this Agreement and the end of the Term in accordance with the terms of such
applicable plan(s), policy(ies), governing documents or agreements and the
Company agrees to keep in place such plan(s) and policy(ies) following the
termination of this Agreement and the end of the Term to the extent such plan(s)
and policy(ies) remain in effect for the Company’s then-current directors and
officers.

15. Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Executive.

16. Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all Exhibits or Attachments referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. Unless the context requires otherwise, all references
herein to an agreement, instrument or other document shall be deemed to refer to
such agreement, instrument or other document as amended, supplemented, modified
and restated from time to time to the extent permitted by the provisions
thereof. All references to “dollars” or “$” in this Agreement refer to United
States dollars. The word “or” as used herein is not exclusive and is deemed to
have the meaning “and/or.” The words “herein”, “hereof”, “hereunder” and other
compounds of the word “here” shall refer to the entire Agreement, including all
Exhibits attached hereto, and not to any particular provision hereof. Wherever
the context so requires, the masculine gender includes the feminine or neuter,
and the singular number includes the plural and conversely. The use herein of
the word “including” following any general statement, term or matter shall not
be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.

17. Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction. With respect to any claim or dispute related to or
arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 12 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts located
in Houston, Texas.

18. Entire Agreement and Amendment. This Agreement contains the entire agreement
of the parties with respect to the matters covered herein and supersedes all
prior and contemporaneous agreements and understandings, oral or written,
between the parties hereto concerning the subject matter hereof. This Agreement
may be amended only by a written instrument executed by both parties hereto.
This Agreement supersedes the Prior Agreement in all respects.

19. Waiver of Breach. Any waiver of this Agreement must be executed by the party
to be bound by such waiver. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.

20. Assignment. This Agreement is personal to Executive, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive. The Company may assign this Agreement
without Executive’s consent to any member of the Company Group and to any
successor (whether by merger, purchase or otherwise) (i) to all or substantially
all of the equity, assets or businesses of the Company or (ii) in a “Change of
Control” (as defined in the Stock Awards Plan).

21. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission to the number, if applicable, set forth below, (b) on
the first business day after such notice is sent by air express overnight
courier service, or (c) on the third business day following deposit in the
United States mail, registered or certified mail, return receipt requested,
postage prepaid and addressed, in each case, to the following address, as
applicable:

If to the Company, addressed to:

Mitcham Industries, Inc.

8141 SH 75 South

P. O. Box 1175

Huntsville, Texas 77342

If to Executive, addressed to:

Billy F. Mitcham, Jr.

563 Elkins Lake

Huntsville, Texas 77340

22. Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

23. Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Executive and any member of the Company Group
prior to the termination of Executive’s employment, any termination of
Executive’s employment shall constitute (a) an automatic resignation of
Executive as an officer of the Company and each member of the Company Group, as
applicable and (b) if applicable, an automatic resignation of Executive from the
board of directors (or similar governing body) of any member of the Company
Group (other than the Company) and from the board of directors (or similar
governing body) of any corporation, limited liability entity, unlimited
liability entity or other entity in which any member of the Company Group holds
an equity interest and with respect to which board (or similar governing body)
Executive serves as such Company Group member’s designee or other
representative.

24. Section 409A.

(a) Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code, and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent to avoid the
imposition of additional taxes on Executive pursuant to Section 409A. Any
payments or benefits under this Agreement that may be excluded from Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, each installment payment provided under
this Agreement shall be treated as a separate payment. Any payments to be made
under this Agreement upon a termination of Executive’s employment shall only be
made if such termination of employment constitutes a “separation from service”
under Section 409A to the extent required for compliance with Section 409A.

(b) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period in which the arrangement is in
effect.

(c) Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Executive’s receipt of such payment or benefit is
not delayed until the earlier of  the date of Executive’s death or (ii) the date
that is six months after the Termination Date (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Executive
(or Executive’s estate, if applicable) until the Section 409A Payment Date.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.

25. Attorney’s Fees. The Company agrees to either pay directly or to reimburse
Executive for reasonable attorney’s fees and any related expenses incurred by
Executive in connection with the services of his attorneys concerning this
Agreement as well as any previously proposed agreements intended or contemplated
to replace the Prior Agreement. Such fees will be paid within 30 days after
submission of an invoice or other request to pay by either Executive or his
attorneys.

26. Effect of Termination. The provisions of Sections 3(d), 7, 9-15 and 23 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Executive and the Company.

27. Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Executive’s
obligations under Sections 8, 9, 10, 11 and 12 and shall be entitled to enforce
such obligations as if a party hereto.

28. Severability. If an arbitrator or court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of that provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

29. Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company or its affiliates which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company or its affiliates pursuant to any such law, government
regulation, stock exchange listing requirement, or otherwise).

30. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

[Remainder of Page Intentionally Blank; Signature Page Follows]IN WITNESS
WHEREOF, Executive and the Company each have caused this Agreement to be
executed in its name and on its behalf, to be effective as of the Effective
Date.

EXECUTIVE

/s/ Billy F. Mitcham, Jr.



    Billy F. Mitcham, Jr.

MITCHAM INDUSTRIES, INC.

By: /s/ Robert P. Capps
Name: Robert P. Capps
Title: Co-Chief Operating Officer,
Executive Vice President-Finance and Chief Financial
Officer


EXHIBIT A

WAIVER AND GENERAL RELEASE

This Waiver and General Release (this “Agreement”) constitutes the release
referred to in that certain Employment Agreement made as of September 8, 2015
(the “Employment Agreement”), between Mitcham Industries, Inc. (the “Company”)
and Billy F. Mitcham, Jr. (“Executive”).

1. For good and valuable consideration, including the Company’s provision of
certain severance pay to Executive in accordance with Section 7(f)(ii) of the
Employment Agreement, Executive hereby releases, discharges and forever acquits
the Company, its subsidiaries and affiliates, and each of the foregoing
entities’ respective past, present and future stockholders, officers, members,
partners, directors, managers, employees, agents, attorneys, heirs,
representatives, successors and assigns (collectively, the “Company Parties”),
in their personal and representative capacities, as well as all employee benefit
plans maintained by any Company Party and all fiduciaries and administrators of
any such plans, in their personal and representative capacities, from liability
for, and hereby waives, any and all claims, damages, or causes of action of any
kind related to Executive’s employment with any Company Party, the termination
of such employment, and any other acts or omissions related to any matter
occurring on or prior to the date that Executive signs this Agreement including,
without limitation, (i) any alleged violation of:  (A) the Age Discrimination in
Employment Act of 1967, as amended (including as amended by the Older Workers
Benefit Protection Act); (B) Title VII of the Civil Rights Act of 1964, as
amended; (C) the Civil Rights Act of 1991; (D) Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; (E) the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); (F) the Immigration Reform
Control Act, as amended; (G) the Americans with Disabilities Act of 1990, as
amended; (H) the National Labor Relations Act, as amended; (I) the Occupational
Safety and Health Act, as amended; (J) the Family and Medical Leave Act of 1993;
(K) any federal, state or local anti-discrimination or anti-retaliation law;
(xii) any federal, state or local wage and hour law; (L) any other local, state
or federal law, regulation or ordinance; and (M) any public policy, contract,
tort, or common law claim; (ii) any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in, or with respect to, a Released
Claim; (iii) any and all rights, benefits or claims Executive may have under any
employment contract (including the Employment Agreement), incentive compensation
plan or equity-based compensation plan with any Company Party except as
expressly provided in the Employment Agreement and (iv) any claim for
compensation or benefits of any kind not expressly set forth in Section 7(f)(i)
or (ii) of the Employment Agreement (collectively, the “Released Claims”).  For
the avoidance of doubt, this release includes, but is not limited to, a release
of any claims for breach of contract, mental pain, suffering and anguish,
emotional upset, impairment of economic opportunities, unlawful interference
with employment rights, defamation, intentional or negligent infliction of
emotional distress, fraud, wrongful termination, wrongful discharge in violation
of public policy, breach of any express or implied covenant of good faith and
fair dealing, any claim that a Company Party has dealt with Executive unfairly
or in bad faith, and all other common law contract and tort claims. THIS RELEASE
INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS
OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY
PARTIES.

In no event shall the Released Claims include (a) any claim which arises after
the date Executive executes this Agreement, (b) any claim to vested benefits
under an employee benefit plan of any Company Party whether or not such plan is
subject to ERISA or any other plan, policy or arrangement, including incentive
and equity plans, maintained by the Company and its affiliates, (c) any claims
related to the obligations of the Company under Section 7(f)(i) or (ii) of the
Employment Agreement, (d) any rights of Executive as a shareholder or owner of
any interest in any Company Party; or (e) any rights of indemnification or
director and officer liability insurance coverage provided to Executive pursuant
to the Company’s governing documents and/or pursuant to any other agreements or
policies applicable to Executive immediately prior to the effective date of
Executive’s termination of employment. This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious.  Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of the above paragraph, any and all
potential claims of this nature that Executive may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived. 

By signing this Agreement, Executive is bound by it. Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement.  This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit.

Notwithstanding the release of liability contained herein, nothing in this
Agreement prevents Executive from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency or cooperating with such agency in any manner;
provided, however, that Executive understands and agrees that Executive is
waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC or comparable state or local agency proceeding
or subsequent legal actions. 

2. Executive agrees not to bring or join any lawsuit against any of the Company
Parties in any court or before any arbitration authority relating to any of the
Released Claims.  Executive represents and warrants that Executive has not filed
any claims, complaints, charges or lawsuits against any of the Company Parties
with any governmental agency or with any state or federal court or arbitrator
for, or with respect to, a matter, claim, or incident that occurred or arose out
of one or more occurrences that took place on or prior to the date hereof.
Executive further represents and warrants that Executive has made no assignment,
sale, delivery, transfer or conveyance of any rights Executive has asserted or
may have against any of the Company Parties to any person or entity, in each
case, with respect to any Released Claims.

3. By executing and delivering this Agreement, Executive expressly acknowledges
that:

(a) Executive has carefully read this Agreement;

(b) Executive has had at least [21] [45] days to consider this Agreement before
the execution and delivery hereof to the Company [to be added if 45-day period
applies:, and Executive acknowledges that attached to this Agreement are (i) a
list of the positions and ages of those employees selected for termination (or
participation in the exit incentive or other employment termination program);
(ii) a list of the ages of those employees not selected for termination (or
participation in such program); and (iii) information about the unit affected by
the employment termination program of which Executive’s termination was a part,
including any eligibility factors for such program and any time limits
applicable to such program];

(c) Executive has been and hereby is advised in writing to discuss this
Agreement with an attorney of Executive’s choice and Executive has had adequate
opportunity to do so prior to executing this Agreement;

(d) Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Employment Agreement and herein; and Executive is signing this Agreement
knowingly, voluntarily and of Executive’s own free will, and Executive
understands and agrees to each of the terms of this Agreement; and

(e) With the exception of any sums that Executive may be owed pursuant to
Sections 7(f)(i) or (ii) of the Employment Agreement, Executive has been paid
all wages and other compensation to which Executive is entitled under the
Employment Agreement and received all leaves (paid and unpaid) to which
Executive was entitled during the period that Executive was employed by the
Company and any other Company Party.

4. Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Board of Directors of the Company (such seven day period being referred to
herein as the “Release Revocation Period”). To be effective, such revocation
must be in writing signed by Executive and must be received by the Board of
Directors of the Company before 11:59 p.m., [?] time, on the last day of the
Release Revocation Period.  If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio.  No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.

5. In signing below, Executive: (a) forever waives and relinquishes any right or
claim to reinstatement to active employment with any Company Party and further
acknowledges that no Company Party has an obligation to rehire or return
Executive to active duty at any time in the future; and (b) acknowledges that
all agreements applicable to which Executive is a party or bound relating to
non-competition, non-solicitation, non-recruitment, derogatory statements and
confidential or proprietary information of a Company Party shall continue in
full force and effect.

6. Executive agrees that the terms and conditions of this Agreement are
confidential and that he will not, directly or indirectly, disclose the
existence of or terms of this Agreement to anyone other than his attorney or tax
advisor, except to the extent such disclosure may be required for accounting or
tax reporting purposes or otherwise be required by law or direction of a court.
Nothing in this provision shall be construed to prohibit Executive from
disclosing this Agreement to the EEOC in connection with any complaint or charge
submitted to that agency.

7. In the event that any provision of this Agreement (or part thereof) should be
held void, voidable, or unenforceable, such provision (or part thereof) shall be
severable and the remaining portions shall remain in full force and effect.

IN WITNESS WHEREOF, I have signed this Release on the        day of       ,
20      .

      

Billy F. Mitcham, Jr.

